DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, and Eldert PN 3,597,752.
In regards to claim 1:  Dunstan et al teaches a (master slave system (figure 6) wherein the master and the slave can include a memory (Column 6 lines 8-13), comprising: a connector including a terminal (the point where bus 600 enters slave 602); and a controller (logic 609) configured to perform a single-line (single wire )bidirectional (Figure 6 shows data in and data out on the single wire bus 600) communication with a host (master 601) via a signal line (single wire bus 600) connected to the terminal, wherein a format of a signal communicated via the single-line bidirectional communication includes: a Start pulse (wake up figure 5 or alternatively 101A figure 2) at a first level (active high); a stop pulse (stop) at a second level (logic low) different from the first level; a plurality of data pulses (figure 5 “N-bits” figure 2 102) after the start pulse (wake up) but before the stop pulse (stop), each of the data pulses being at a level (either high or low depending on if the top of the signal is considered data or the bottom is considered the data) and division pulses the other half of the cycle. Dunston et al however does 
In regards to claim 2:  both Dunstan et al and Elbert teach each data pulse is immediately followed by a division pulse.
In regards to claim 3:  both Dunstan et al and Elbert teach the data is a binary 1 or 0 value.
In regards to claim 8: Dunstan et al teaches the data being 1 byte which is 8 bits.
In regards to claim 10:  Dunstan et al teaches multiple slaves/masters but does not expressly teach slave to slave or master to master communication.  Dunstan et al however does teaches both the master and the slave device can be a memory thus the communication being from one memory to another memory is within the scope of Dunston et al.
In regards to claim 11:  Dunstan et al teaches the communication between a master and a plurality of slaves as described above.  Dunstan et al however teaches the bus 600 being a 
In regards to claim 20:  Dunstan et al teaches plural communications.
Claims 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, and Eldert PN 3,597,752 as applied to claim 1 above, and further in view of Halter et al PN 5,274,636.
In regards to claims 4, 12-13:  Dunstan et al teaches the start pulse of a first signal if the signal line stays at the second level for a time period (“The bus may return to idle if it is low for a predetermined period of time. In one embodiment, this period of time may be between 1x and 2x bit-period defined in the current message” Column 5 lines 16 et seq. “In one embodiment, a message originating device 12 generates a wake-up pulse after the bus 10 has been in an idle state” Column 13 line 14 et seq.) Dunstan et al does not state the idle period must be at least equal to the pulse width of the stop pulse.  Halter et al teaches for a bus to be determined idle it must remain low for at least 300µs (Column 14 lines 37-39) and that the idle period 300µs is greater than the End of message pulse (Figure 2A shows EOM compared to the 300µs).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the idle period be greater than or equal to the end signal because this would have prevented communications collisions.
Claims 5, 9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, Eldert PN 3,597,752 and Halter et al PN 5,274,636 as applied to claim 4 above, and further in view of  Yang et al PN 5,121,382.

In regards to claim 9:  Yang et al teaches including a source address as well as commands.
In regards to claim 14:  Yang et al teaches “Thus, because the present invention may be used in the context of an extended LAN, subsequent retransmissions of the REQUEST message are separated by variable periods of time to ensure that two or more stations do not remain in synchronization and repeatedly attempt to simultaneously transmit a REQUEST message.”  (Column 9 line 66 et seq.).
In regards to claim 15: The claim language does not identify which device is first, second or third thus sort the devices call the shortest time first, the middle second and the longest third then “the second predetermined time period is longer than the first predetermined time period, and the third predetermined time period is longer than the second predetermined time period.”
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, Eldert PN 3,597,752, Halter et al PN 5,274,636 and Yang et al PN 5,121,382 as applied to claim 4 above, and further in view of  Tomikawa PN 4,516,122.
In regards to claim 6:   Yang et al does not discuss acknowledging the signal too soon.  Tomikawa teaches postponing a message in the case of collision where a signal is not what is expected due to other communicating device(s) i.e. the acknowledge returns too soon.  “If a collision is detected, the subsequent transmission is postponed for a suitable period of time. The 
In regards to claim 7:  Halter teaches waiting until the bus is idle to retransmit.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, and Eldert PN 3,597,752 as applied to claim 11 above, and further in view of Yamaji  PN 2010/0095143.
In regards to claim 16:  Dunstan et al and Eldert teach the communication protocol claimed but do not teach the computer power control.  Yamaji teaches a computer in a working state that detects a user operation to turn off the host (Figure 8 “power button depression” or “closing of lens cap” and sending a signal to the device to enter suspend state S3 or if there is a “long depression of power button” sending a second signal to the device to enter hibernation state S4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the memory/memories enter power save states S3 or S4 based on pressing a power button for a period of time because this is a standard APCI method of powering devices.
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, Eldert PN 3,597,752 and Yamaji  PN 2010/0095143 as applied to claim 17 above, and further in view of Okuda PN 2015/0026497.
In regards to claim 17:  Yamaji only teaches one hibernation S4 state. Thus all memories have their states saved/perform a data non-volatilization as opposed to only a subset of the memories performing a non-volatilization.  Okuda teaches a partial hibernation where only the 
In regards to claim 18:  Yamaji teaches sending signals to turn on from S3 (signal that transitions form S3 to S0).
In regards to claim 19:  Yamaji teaches sending signals to turn on from S4 (signal that transitions form S4 to S0).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Law et al PN 2017/0094693 teaches a slave initiating communication by sending a start pulse.
Yoshida PN 4872003 teaches "a slave communication is initiated by a slave unit without prompting by prior polling by said master unit"
Prill et al PN 5,848,072 teaches a slave initiating communication to a master by sending a signal to start communication figures 8, 9 in the same manner the master initiates communication with a slave figures 3, 4)
Trembley PN 20040019720 "If bus control is available, at step 270, the master mode device may resend the start bit(s) and a designated recipient (slave mode) device address, as per step 210"

Wong-Insley PN 6131166 in suspend state memory is saved to a non-volatile backup storage.
Perng PN 20060090090 press a power button goes to sleep hold longer than a threshold of 4 sec powers down.
LIN Specification teaches an active low start pulse and an active high Stop pulse on a single wire bus.
ACPI Specification teaches power management states S0-S5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187